DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Status
Claims 1 has been amended; support for claim 1 is found in original claim 3 and [0069-0075].
Claim 3 has been cancelled.
Claims 5-9 have been added, support is found in Figure 11 and [0069-0075] for claim 5, [0069-0075] for claim 6, [0069-0075] and Figure 13 for claim 7 and 8, and [0069-0075] and Figure 15 for claim 9. No new matter has been added.
Claims 1-2 and 4-9 are currently pending and have been examined on the merits in this office action.

	Claim Interpretation
The phrase “rectangular parallelepiped” as seen in claim 1 is interpreted as having a rectangular shape with all six faces having a rectangular shape. This is consistent with a simple definition of parallelepiped.
The phrase “sponge-like resin material” as seen in claim 3 is interpreted to mean any material that is able to expand and contract. The term “sponge-like” is used in the instant specification to relate the ability of the material to expand and contract. No structural aspects of a sponge-like material is mentioned in the specification other than the ability to expand and contract.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20140072856-as cited in the IDS and hereinafter Chung) in view of Souki et al. (US 9166262 B2-hereinafter Souki) and Nishimura et al. (US 2011/0206968 A1-hereinafter Nishimura).

Regarding claim 1, Chung teaches a battery pack including a plurality of battery modules each having a plurality of batteries (Chung Abstract, Figure 2 module 100 with cells 101), the battery pack comprising:
a first battery module with a rectangular parallelepiped outer shape (Chung Figure 2) that has a first air intake surface which faces one side in a first direction and extends in a second direction orthogonal to the first direction and through which cooling air is taken into the module (Chung Figure 2; Coolant inlet port 120/ coolant introduction part 121 wherein the coolant is introduced orthogonal to the battery modules to go between the battery cells; the coolant goes between battery cells of the battery module so the modules will have a surface capable of air intake); and
a second battery module with a rectangular parallelepiped outer shape that is disposed on the one side of the first battery module in the first direction, next to the first battery module (Chung Figure 2; second battery module can be considered the third battery from the top/ the battery directly below the coolant introduction part 121), and has a second air intake surface which is opposite to the first air intake surface, faces the other side in the first direction, and extends in the second direction and through which the cooling air is taken into the module (Chung Figure 2; Coolant inlet port 120/ coolant introduction part 121 wherein the coolant is introduced orthogonal to the battery modules to go 
wherein, between the first air intake surface of the first battery module and the second air intake surface of the second battery module, a cooling air flow passage chamber (Chung Figure 2; coolant introduction part defined the coolant flow passage chamber) is formed which extends in the second direction along the first air intake surface and the second air intake surface and in which the cooling air flows from one side toward the other side in the second direction while flowing into the first battery module through the first air intake surface and flowing into the second battery module through the second air intake surface (Chung Figure 2; the direction of the coolant is seen by the dashed arrows). Chung further teaches wherein the coolant can be introduced into the battery pack and can pass through the battery modules, however, some of the coolant is wasted by passing through a space defined  between the outside of the module and the inside of the battery pack instead of through the battery pack (Chung [0063]).
While Chung teaches all of the limitations above, Chung is silent with respect to the one side wall and other side wall that are opposite one another and is interposed between the first and second air intake surfaces of the battery modules, extends in the second direction, and seals the cooling air flow passage chamber from one side in a third direction orthogonal to both the first and second directions, and wherein the one side wall and the other side wall are formed so as to be able to expand and contract while maintaining the cooling air flow passage chamber in a sealed state and wherein the one-side wall is at least partially made of a sponge-like resin material so as to be able to expand and contract in the first direction, and the other-side wall is at least partially made of a sponge-like resin material so as to be able to expand and contract in the first direction.



Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Chung’s battery module to add an extension to the battery module (relating to the ribs of Souki) that can be combined with an adjacent battery module’s extension to form a coolant passage channel between two adjacent battery modules as taught by Souki. The addition of this extension would create a coolant passage channel having a top and bottom wall that prevents leakage and limits the movement of the coolant into the battery pack and through the battery modules instead of a third direction being orthogonal to both into the battery pack and through the battery module directions. Furthermore, the addition of an extension/ribs being made of polypropylene as taught by Souki would allow the extension/ribs to be able to expand and contract while maintaining a sealed state for the battery. Therefore, all limitations of claim 1 are met and would have been obvious to a skilled artisan given the modification as set forth above.

Furthermore, the modification/ combination of Chung and Souki still fails to teach wherein the one-side wall and the other side wall are made of a material that is different from remaining parts of the first and second battery modules as the battery modules of Souki are made of the polypropylene material that also are the extensions/ribs. The one-side wall and the other-side wall are used in the instant applicant to maintain the flow passage chamber in a sealed state as provided in [0006] of the instant specification.

Nishimura discloses a parallelepiped cell with a cooling member and cooling medium flow conduit provided between each of the opposing adjacent batteries. Nishimura teaches of a cooling member 111 being inserted between neighboring cells 101 with a sealing substance such as an ethylene-propylene rubber that defines the flow conduit 118 around the cooling member such that cooling medium cannot leak out from the cooling member (Nishimura [0064]).
Therefore, it would have been obvious in view of Nishimura and Souki that the individual polypropylene protrusions/ribs of Souki could be made with an ethylene-propylene rubber as taught by Nishimura such that the one-side wall and other-side wall of the coolant passage would be made of the rubber material such that battery is sealed as well as to ensure that leaks to the outside of the battery are avoided. The use of rubber for sealing and coolant pathways is known in the art and would be obvious in view of a skilled artisan. In this instance, only the protrusions would be changed to the rubber material and not the whole battery casing as the rubber material of Nishimura only defines the cooling flow conduit and not the battery casing as a whole.

Regarding claim 2, modified Chung teaches all of the claim limitations of claim 1. Souki further teaches wherein

a second one-side wall part forming the rest of the one-side wall and a second other-side wall part forming the rest of the other-side wall are integrally provided in the second battery module (Souki Col. 4 lines 45-Col. 5 line 44; Figures 19 and 20; the battery module would have the ribs/extension as taught by Souki being integrally provided in the second battery module; the ribs/extension is read as the one-side wall and the other-side wall (see rejection above)); and 
the one-side wall is formed by butting together the first one-side wall part and the second one-side wall part, and the other-side wall is formed by butting together the first other-side wall part and the second other-side wall part (Souki Figure 20, the ribs of one battery module are butted and interconnected with the ribs of the adjacent battery module).


Regarding claim 9, modified Chung teaches all of the claim limitations of claim 1. Souki further teaches wherein the one-side wall is joined to the first battery module without being joined to the second battery module (Souki Figure 4, the left most battery module 130 with protrusions/ribs is considered the one-side wall connected to the first battery module and not the second battery module), and the other-side wall is joined to the second battery module without being joined to the first battery module (Souki Figure 4, the right most battery module 130 with protrusions/ribs facing the other battery module is considered the other-side wall connected to the second battery module without being joined to the first battery module), and wherein the one-side wall and the other-side wall are entirely .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20140072856-as cited in the IDS and hereinafter Chung) in view of Souki et al. (US 9166262 B2-hereinafter Souki) and Nishimura et al. (US 2011/0206968 A1-hereinafter Nishimura) as applied to claim 1 above, and further in view of Du et al. (US 20190299812-hereinafter Du).
Regarding claim 4, modified Chung teaches all of the claim limitations of claim 1. Chung further teaches a closure wall (Chung Figure 2, pack case 150) that seals the cooling air flow passage chamber from the other side in the second direction (Chung  modified Figure 2 below, pack case 150 would stop the flow of the cooling air in the second direction).

    PNG
    media_image1.png
    592
    669
    media_image1.png
    Greyscale


Chung fails to teach wherein a connector seals the cooling air flow passage chamber from the one side in the second direction and communicated with the cooling air flow passage chamber and to which an air pipe that discharges the cooling air is attached.

Du discloses a heat dissipating device configured to cool a battery pack of an electric vehicle by a coolant circulating pump and tank. Du teaches wherein a one way valve 153 is provided in the coolant inlet 150 that seals the battery and prevents passage of the coolant in the second direction, which is opposite the flow of the coolant (Du [0061]). Additionally Du teaches wherein the coolant enters the battery pack through heat dissipation pipes 130 at the coolant inlet (Du Figure 6, abstract).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the one way valve as taught by Du into Chung’s coolant inlet port such that the one way valve seals the battery and prevents passage of the coolant in the opposite direction of the flow of the coolant. The one way valve would read on the connector as it would seal the cooling air flow passage chamber form the second direction and communicates with the cooling airflow passage chamber by allowing the cooling air to pass from the outside to the inside of the battery pack. Furthermore, the coolant fluid can be brought into the battery pack by the use of the outside heat dissipation pipes as taught by Du. The heat dissipation pipes would provide the battery pack a way for the coolant air to be incorporated into the battery. A skilled artisan would recognize the coolant air can be brought in through pipes so as to contain and control the coolant air therefore making the use of the heat dissipation tubes to supply the coolant air into the battery pack obvious.


Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  T.

Regarding claim 5, the limitation of the one-side wall and the other-side wall both being made of a sponge-like material and both having a base portion that is not made of a material that can expand nor contract is not obvious in view of the prior art. A skilled artisan would not have any teaching motivation nor suggestion to make the side walls having multiple portions wherein the base end portion is made of a separate resin material that does not expand nor contact.

Regarding claim 6, the limitation of the one-side wall forming an upper wall of the cooling air flow passage chamber and the upper wall being made of two parts, one containing the sponge-like material and the other material does not expand nor contract and the other-side wall forming a lower wall of the cooling air flow passage chamber and the lower wall being made of two parts, one containing the sponge-like material and the other material does not expand nor contract is not obvious in view of the prior art. Claim 6 is a species (different orientation) of claim 5. A skilled artisan would not have any teaching, motivation nor suggestion to make the side walls having multiple portions wherein the base end portion is made of a separate resin material that does not expand nor contact as well as the one-side wall only forming the upper wall and the other-side wall only forming the lower wall of the cooling air flow passage chamber.
Claim 7 is species variation of claims 5 and 6 wherein the one-side wall and the other-side wall are not connected to either the first nor second battery modules wherein the upper and lower walls are connected by a plurality of columnar members. A skilled artisan would not have any teaching, motivation, nor suggestion to separate the ribs/protrusions of Souki to form individual walls that are then connected by a plurality of columnar members.

Claim 8 is a species variation of claims 5-7. Claim 8 has the limitation of the one-side wall and the other-side wall are joined to the first battery module and not the second battery module. This is not taught nor obvious in the prior art and a skilled artisan would have no teaching, motivation, nor suggestion to modify the protrusions/ribs of Souki to form wherein both the one-side wall and the other side wall are solely connected to the first battery module. 


Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.
Applicant argues that the amended claims overcome the prior art because (a) the amended claims now have the limitation  that the one side wall and the other side wall are made of a sponge-like resin material that is different from the remaining parts of the first and second battery modules. The rejection has been updated rendering the arguments moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/               Examiner, Art Unit 1728                                                                                                                                                                                         

/Maria Laios/               Primary Examiner, Art Unit 1727